DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 17 April 2019, 31 July 2019, 5 November 2020, 30 November 2020, 22 April 2021, 30 August 2021, and 10 September 2021 have been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-18 in the reply filed on 25 January 2022 is acknowledged.
Claims 11-13, 19, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2022.

Drawings
	The original drawings received on 17 April 2019 are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
Throughout most of the specification and the claims the glass composition I recited in term of mass% (or weight %) ranges. See instant specification paragraphs [0009] and [0022] for example. Paragraph [0096], lines 4 and 5, state that Tables 1-4 
There appears to be a typographical error in the top left cell of Tables 5-8 since the cell reads “Molar Ratio” where it is believed it should read Mass Ratio or Mass Percentages.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in mass percentages: 56-73% of SiO2, 10-24% of Al2O3, 0-6% of B2O3, 0-6% of P2O5, 2-7% of Li2O, 3-11% of Na2O, 0-5% of K2O, 0-8% MgO, 0-2% of CaO, 0-5% of SrO, 0-5% of BaO, 0-5% of ZnO, 0-2% of TiO2, 0-4% of ZrO2 with a Young’s modulus E of 70 GPa or more and when the relationship X1+X2+X3 being 1760 or less, (the relationship X1+X2+X3 as defined in paragraph [0007].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The breadth of the claims:
The claims encompass all glass compositions exhibiting a Young’s modulus E of 70 GPa or more and when the relationship X1+X2+X3 being 1760 or less, (the relationship X1+X2+X3 as defined in paragraph [0007]. 
The nature of the invention:
1+X2+X3 being 1760 or less, (the relationship X1+X2+X3 as defined in paragraph [0007].
The state of the prior art:
While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based solely on the Young’s modulus and the X1+X2+X3 relationship.
The level of ordinary skill:
The level of ordinary skill in the art is high.
The level of predictability in the art:
The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its physical properties is not considered to be predictable.
The amount of direction provided by the inventor:
The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification, specifically paragraph [0009]).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed See Tables 1-8. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
The existence of working examples:
There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass with exhibiting a Young’s modulus E of 70 GPa or more and when the relationship X1+X2+X3 being 1760 or less, (the relationship X1+X2+X3 as defined in paragraph [0007] having a composition other than that which has been indicated as enabled would require undue due to the lack of guidance provided in the instant specification.
The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
	
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by DeMartino et al., U.S. Patent Application Publication US 2017/0022092 A1.
Should applicant desire to obtain the benefit of the file date for international application under 35 U.S.C. 120 and 365(c), a certified English translation of the international application must be submitted in reply to this action.  See MPEP 1895 which recites:
A certified copy of the international application (and an English translation) of the international application may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365 (c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. 
US 2017/0022092 A1 published 26 January 2017 and currently qualifies as a 35 U.S.C. 102(a)(1) type rejection. Furthermore, US 2017/0022092 A1 claims priority back to 2 provisional applications 62/343,320 filed 31 May 2016 and 62/194,984 filed 21 July 2015. Therefore, this reference qualifies as prior art under 35 U.S.C. § 102(a)(2). Please note there is a typographical error on US 2017/0022092 A1 which claims priority to 62/194,994, the correct priority document is 62/194,984.
DeMartino et al. disclose a glass having the following composition in terms of mole percentages: 40-80% of SiO2, 10-30% of Al2O3, 0-10% of B2O3, 0-15% of P2O5,0-10% of Li2O, 0-18% of Na2O, 0-5% of K2O, 0-5% of MgO, 0-2% of CaO, 0-2% of ZnO, 0-20 of R2O, 0-15% of RO, 0-5% of ZrO2, and 0-5% of TiO2.  See Abstract and the entire specification, specifically, Paragraphs [0145]-[0169]. DeMartino et al. disclose the glass can undergo chemical strengthening by ion exchange. See paragraph [0084]. DeMartino et al. disclose the glass has a Young’s modulus of at least 70 GPa. See paragraph [0171]. The compositional ranges of DeMartino et al. are sufficiently specific to anticipate the glass as recited in claims 1-10 and 14-18. See MPEP 2131.03. Furthermore, DeMartino et al. disclose Examples 10, 11, 13, 14, 16, 17, 19, 20, 22-25, 27-33, 36-39, 42-46, 51-57, 59, and 60, which anticipate the compositional ranges of claims 1 and 2, Examples 34, 35, 40, 48-50, and 64, which anticipate the compositional ranges of claims 1-3, and Examples 41, 47, 58, and 61-63, which anticipate the compositional ranges of claims 1-4. See Tables IA and IB and Table at the end of the Office Action  which shows the Examples in terms of mass percentages.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of DeMartino et al. would inherently possess the properties recited in claims 1, 4-10, and 14-18. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brix et al., U.S. Patent Application Publication US 2013/0186140 A1.
Brix et al. disclose a lithium aluminosilicate glass having the following composition in terms of mole percentages: 60-70% of SiO2, 10-13% of Al2O3, 0-0.9% of B2O3, 9.6-11.6% of Li2O, 8.2-<10% of Na2O, 0-0.7% of K2O, 0-0.2% of MgO, 0.2-2.3% of CaO, 0-0.4% of ZnO, 1.3-2.6% of ZrO2, 0-0.5% of P2O5, 0.003-0.1% of Fe2O3, 0-0.3% of SnO2, and 0.004-0.2% of CeO2.  See Abstract and the entire specification, specifically, Paragraphs [0014] and [0025]-[0054]. Brix et al. disclose the glass can undergo chemical strengthening by ion exchange. See paragraphs [0012], [0062], and [0068]. Brix et al. disclose the glass has a Young’s modulus of at least 82 GPa. See paragraph [0016]. Brix et al. disclose the glass has a coefficient of thermal expansion of 80-90 x 10-7/K. See paragraphs [0021] and [0061]. The compositional ranges of Brix et al. are sufficiently specific to anticipate the glass as recited in claims 1-10 and 14-18. See MPEP 2131.03. Furthermore, Brix et al. disclose Examples 1 and 3, which anticipate the compositional ranges of claims 1-4, Example 2, which anticipates the compositional ranges of claims 1-6, 10, 14, and 18, and Examples 4 and 5, which anticipate the compositional ranges of claims 1 and 2. See Tables 1 and 2 and below Table which shows the Examples in terms of mass percentages.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Brix et al. would inherently possess the properties recited in claims 1, 7-9, and 15-17. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 or the filed Information Disclosure Statements have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above. Specifically, US 2008/0020919 A1, US 2011/0274916 A1, US 2012/0264585 A1, and US 2011/0274916 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


EAB
25 March 2022

US 2017/0022092 A1  DeMartino et al.
Mass %
SiO2
Al2O3
P2O5
Li2O
Na2O
MgO
ZnO
SnO2
Ex. 1
57.39
19.00
5.17
0.00
15.60
2.73
0.00
0.11
Ex. 2
56.19
18.53
4.75
0.00
15.22
0.01
5.19
0.11
Ex. 3
57.70
18.19
5.05
0.00
15.78
3.17
0.00
0.11
Ex. 4
56.10
17.79
4.94
0.00
15.19
0.01
5.86
0.11
Ex. 5
58.40
18.44
4.13
0.00
15.78
3.13
0.00
0.11
Ex. 6
55.79
17.33
4.02
0.00
16.05
0.01
6.68
0.11
Ex. 7
55.94
17.54
4.02
0.00
15.31
0.01
7.08
0.11
Ex. 8
55.77
17.50
4.16
0.00
15.29
0.01
7.15
0.11
Ex. 9
55.61
18.58
4.80
0.00
15.52
0.01
5.39
0.09
Ex. 10
55.96
18.87
5.12
0.62
14.03
0.01
5.28
0.11
Ex. 11
56.38
18.94
5.15
1.27
12.84
0.01
5.30
0.11
Ex. 12
55.67
19.16
5.02
0.00
15.24
0.01
4.79
0.11
Ex. 13
56.00
19.19
5.09
0.62
14.06
0.01
4.91
0.11
Ex. 14
56.43
19.39
5.17
1.29
12.73
0.01
4.87
0.11
Ex. 15
56.83
19.61
4.97
0.00
16.58
1.90
0.00
0.11
Ex. 16
57.48
19.72
4.98
0.66
15.20
1.86
0.00
0.09
Ex. 17
57.80
19.92
5.08
1.33
13.89
1.88
0.00
0.11
Ex. 18
56.96
20.40
4.87
0.00
15.82
1.84
0.00
0.11
Ex. 19
57.26
20.38
4.97
0.66
14.79
1.86
0.00
0.09
Ex. 20
58.01
20.39
4.90
1.32
13.43
1.86
0.00
0.09
Ex. 21
55.62
19.55
5.08
0.00
15.17
0.01
4.46
0.11
Ex. 22
55.82
21.05
5.12
0.65
13.85
0.02
3.38
0.11
Ex. 23
56.15
22.88
5.08
1.31
12.53
0.02
1.96
0.09
Ex. 24
56.93
21.05
5.22
0.67
14.17
1.85
0.00
0.11
Ex. 25
56.91
22.46
5.13
1.31
12.83
1.25
0.00
0.11
Ex. 26
56.04
19.29
5.15
0.00
15.27
0.59
3.55
0.11
Ex. 27
55.72
24.69
5.11
1.10
13.26
0.02
0.00
0.11
Ex. 28
56.46
24.93
5.17
2.16
11.14
0.02
0.00
0.11
Ex. 29
57.25
25.17
5.23
3.24
9.00
0.02
0.00
0.09
Ex. 30
56.57
22.96
4.68
1.52
12.29
0.01
1.87
0.09
Ex. 31
56.26
22.86
4.81
1.31
12.73
0.01
1.92
0.09
Ex. 32
56.43
22.99
5.00
1.77
11.79
0.02
1.88
0.11




US 2017/0022092 A1  DeMartino et al.
Mass %
SiO2
Al2O3
P2O5
Li2O
Na2O
MgO
ZnO
SnO2
Ex. 33
56.54
23.00
5.03
1.97
11.45
0.02
1.90
0.09
Ex. 34
56.57
22.95
5.21
2.19
10.99
0.01
1.96
0.11
Ex. 35
56.96
23.14
4.99
2.39
10.52
0.01
1.90
0.09
Ex. 36
56.02
22.78
5.09
1.29
12.25
0.01
2.45
0.11
Ex. 37
56.10
22.85
5.03
1.30
12.22
0.02
2.40
0.09
Ex. 38
56.29
22.90
5.11
1.73
11.43
0.01
2.43
0.09
Ex. 39
56.22
22.84
5.14
1.75
11.46
0.02
2.47
0.11
Ex. 40
56.58
23.00
5.18
2.18
10.52
0.02
2.44
0.09
Ex. 41
56.60
23.00
5.16
2.18
10.53
0.02
2.40
0.11
Ex. 42
56.67
23.12
5.12
1.29
12.78
0.94
0.00
0.09
Ex. 43
56.92
23.13
5.13
1.78
11.99
0.94
0.00
0.11
Ex. 44
57.29
23.25
5.11
2.18
11.14
0.94
0.00
0.09
Ex. 45
55.91
22.85
5.11
1.29
12.04
0.02
2.67
0.11
Ex. 46
56.28
22.97
5.09
1.76
11.16
0.02
2.63
0.09
Ex. 47
56.42
22.94
5.18
2.17
10.45
0.01
2.73
0.11
Ex. 48
56.82
23.75
5.15
2.69
10.07
0.01
1.41
0.09
Ex. 49
56.70
23.70
5.22
2.69
9.68
0.01
1.90
0.11
Ex. 50
56.69
23.67
5.18
2.72
9.46
0.01
2.19
0.09
Ex. 51
57.17
24.43
5.12
3.03
9.20
0.01
0.95
0.09
Ex. 52
57.35
25.11
5.16
3.50
8.30
0.01
0.47
0.09
Ex. 53
57.58
25.80
5.17
3.92
7.43
0.01
0.00
0.09
Ex. 54
57.83
26.07
5.18
4.40
6.42
0.01
0.00
0.09
Ex. 55
58.69
23.46
2.10
2.38
11.31
0.01
1.98
0.07
Ex. 56
52.82
27.68
3.94
2.25
11.39
0.01
1.84
0.07
Ex. 57
50.70
27.95
4.97
2.14
12.32
0.01
1.84
0.07
Ex. 58
57.10
23.34
5.33
2.69
9.96
0.00
1.47
0.11
Ex. 59
57.31
24.04
5.35
3.15
9.06
0.00
0.98
0.11
Ex. 60
57.39
24.92
5.35
3.38
8.84
0.00
0.00
0.11
Ex. 61
56.41
22.84
5.26
2.66
9.70
0.00
3.02
0.11
Ex. 62
56.61
23.41
5.28
3.11
8.74
0.00
2.73
0.11
Ex. 63
56.70
23.86
5.29
3.34
8.27
0.00
2.43
0.11



US 2013/0186140 A1 Brix et al.
Mass %
Ex. 1
Ex. 2
Ex. 3
Ex. 4
Ex. 5
SiO2 
62.21
62.21
62.29
44.49
49.28
Al2O3 
18.02
17.99
17.89
45.09
27.12
B2O3 
0.16
0.20
0.61
0.00
0.00
P2O5 
0.02
0.07
0.41
3.00
0.00
Li2O 
5.18
5.08
4.87
0.70
1.43
Na2O 
9.66
9.54
8.14
0.35
3.86
K2O 
0.08
0.08
0.10
0.18
0.00
MgO
0.00
0.00
0.00
0.48
0.00
CaO
0.60
0.75
1.21
0.00
0.00
SrO
0.07
0.08
0.18
0.00
0.00
BaO
0.00
0.00
0.00
0.00
0.00
ZnO
0.07
0.08
0.15
0.74
0.00
TiO2 
0.00
0.00
0.00
0.00
0.00
ZrO2 
3.63
3.61
3.81
2.81
18.30
Fe2O3 
0.10
0.10
0.08
0.00
0.00
SnO2 
0.10
0.10
0.10
2.11
0.00
CeO2 
0.11
0.11
0.16
0.00
0.00
F
0.00
0.00
0.00
0.05
0.00